                                                                                     USDC SDNY
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                                                     DOC #:
                            UNITED STATES DISTRICT COURT
                                                                                     DATE FILED: 01/28/20
                     FOR THE SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                            :
FAMOUS JOE’S PIZZA, INC.,                   :     ECF CASE
a New York Corporation,                     :     Civil Action No. 1:14-cv-9742
                                            :     (GHW)
                     Plaintiff,             :
                                            :
              -against-                     :     AMENDED
                                            :     CONSENT ORDER,
S&N PIZZERIA, INC., a New York              :     FINAL JUDGMENT AND
Corporation d/b/a LITTLE JOE’S PIZZA;       :     PERMANENT INJUNCTION
NATALIA RAMIREZ, an individual; SERGIO      :
RAMIREZ, an Individual; and JOHN DOES 1-5. :
                                            :
                     Defendants.            :
__________________________________________


                  WHEREAS plaintiff Famous Joe’s Pizza, Inc., has filed an Order to Show Cause

why this Court should not find Defendants S&N Pizzeria, Inc., Natalia Ramirez, both individually

and d/b/a Little Joe’s Pizza, Sergio Ramirez, and their privies including but not limited to NYC

Little Gios Pizza Place Inc. and Gios East Village Pizza Place Inc., both New York entities, in

contempt for violation of the Consent Order, Final Judgment, and Permanent Injunction (Dkt. 53) (the

“Permanent Injunction”) so Ordered by the Court on August 26, 2015; and

                  WHEREAS, the parties have stipulated to the entry of this Amended Consent Order,

Final Judgment and Permanent Injunction in favor of Plaintiff; it is

       ORDERED, ADJUDGED AND DECREED that:


       A)         This Court has jurisdiction over the entire subject matter of this action as set forth in

the Amended Complaint. This Court has and retains jurisdiction over the person of defendants. Venue

is proper. This Court shall have continuing jurisdiction to enforce this injunction and other relief

entered herein.

       B)         Defendants S&N Pizzeria, Inc., Natalia Ramirez, both individually and d/b/a Little
Joe’s Pizza, Sergio Ramirez, and John Does 1-5, and all those who receive a copy of this Order

and are in any way affiliated with the business identified as “Little Joe’s Pizza,” their agents,

servants, employees, officers, attorneys, and all persons in active concert and participation with

them including but not limited to a New York entity identified and served herein named Little Gios

Pizza Place Inc., and another New York entity named Gios East Village Pizza Place Inc.

(hereinafter “Defendants”), are hereby permanently enjoined from:

               1.     Using the Plaintiff’s registered mark JOE’S PIZZA (Stylized) of USPTO

Registration No. 4333540, shown here:




and here:




and the mark JOE’S PIZZA Logo of USPTO Registration No. 4402507, shown here:




or the name and mark JOE’S PIZZA in any manner whatsoever and in any font or style;

               2.     Using any mark confusingly similar to Plaintiff’s registered marks JOE’S

                                                2
PIZZA (Stylized) and JOE’S PIZZA Logo, including but not limited to the mark LITTLE JOE’S

PIZZA, shown here:




and here:




in any manner whatsoever and in any font or style;

               3.     Using signage at Defendants’ business premises that uses the word “JOE’S”

in any manner and in any font or style, including but not limited other words that include the word

“Joe’s” or variations such as “Joe,” “Joes,” “Joey’s,” “Joels,” “Joel’s, “Jio’s,” “Jios,” “Jio,”

“Gio’s,” “Gios” or “Gio;”

               4.     Making statements which suggest that there is an association between

Defendants’ business and Plaintiff or to Plaintiff’s business;

               5.     Wearing apparel which does not meet the restrictions of Paragraphs 1

through 4 hereinabove;

               6.     Using any menus or printed materials that bear the word “JOE’S” in any

manner and in any font or style;

                                                 3
               7.     Advertising or promoting the Defendants’ business as “Joe’s Pizza,” or any

other business name that includes the word “Joe’s” or variations thereof such as “Joe,” “Joes,”

“Joey’s,” “Joels,” “Joel’s, “Jio’s,” “Jios,” “Jio,” “Gio’s,” “Gios” or “Gio;”

               8.     Maintaining a website at the domain <www.littlejoespizzanyc.com> or any

other domain that incorporates the word “Joe.”

       And it is FURTHER ORDERED that:

               9.     At and in connection with Defendants’ physical restaurant, or at any of

Defendants’ current or future websites, social media accounts, FACEBOOK pages, TWITTER

accounts, INSTAGRAM accounts, Seamless accounts, Yelp accounts, and other means for

promoting, advertising or marketing Defendants’ restaurant or the means for rendering

Defendants’ restaurants services, Defendants are permanently enjoined from:

                       a.     Displaying Plaintiff’s registered marks JOE’S PIZZA (Stylized) or
                              JOE’S PIZZA Logo;

                       b.     Displaying Plaintiff’s common law mark JOE’S PIZZA in any font
                              or format;

                       c.     Displaying any images taken on the premises of or outside of
                              Plaintiff’s business;

                       d.     Displaying any images of Plaintiff’s customers with any of
                              Plaintiff’s current or ex-employees including Sergio Ramirez;

                       e.     Displaying any images of Plaintiff’s celebrity customers who
                              endorse Plaintiff’s business by posing with current or ex-employees
                              of Plaintiff;

                       f.     Displaying or making any references to Plaintiff or Plaintiff’s
                              business;

                       g.     Altering images taken of Sergio Ramirez with Plaintiff’s celebrity
                              customers and using those images in connection with Defendants’
                              business;

                       h.     Doing any other act which misleads the public into thinking that

                                                 4
                                  Defendants’ pizza restaurant and/or business belongs to Plaintiff or
                                  is in any way associated with, sponsored or endorsed by the Plaintiff;

                        i.        Operating Defendants’ business under any business and corporate
                                  name that is likely to cause confusion or in any way be associated
                                  with Plaintiff or Plaintiff’s business; and

                        j.        Doing any act which violates the Permanent Injunction entered by
                                  this Court in this action.

               10.      Defendants shall continue to take reasonable steps to ensure that telephone

and all other listings which assist customers in locating Defendants’ business online and otherwise

shall comply with this Order.

               11.      Defendants shall ensure that their listing on <Seamlessweb.com> and on

any other food delivery platforms and/or social media pages comply with this Order.

               12.      Defendants shall continue to take reasonable steps to ensure that any press

releases they previously issued inconsistent with this Order be retracted;

               13.      Defendants shall not state that Sergio Ramirez previously worked for

Plaintiff unless it is also disclosed in that context that Sergio Ramirez’s only responsibilities, while

employed by Plaintiff, were to undertake deliveries and work the cash register.

               14.      Notwithstanding anything hereinabove, Defendants may use the name and

mark “Little Gio’s Pizza” for their businesses, in Defendants’ signage (including storefront signs,

inside store signs and exterior blades), and on the Internet in displays of the business name and

mark, so long as:

               a) the word “Little” precedes “Gio’s;” and

               b) the overall size of the word “Little” is at least ½ (one half) the size of the word

                     Gio’s; and

               c) the word Gio’s does not appear in any script font, and



                                                     5
               d) the word Gio’s does not ascend left to right; and

               e) the word Gio’s does not appear in red letters on a white background.

Notwithstanding the foregoing restrictions and despite the fact that the signage shown below does

not comply with the restrictions set forth in this paragraph, Plaintiff accepts the use of the signage

shown hereinbelow. Should the below shown signage, however, be modified in any way in the

future including by the use of new or different lighting technology for the signage, strict

compliance with Sections a, b, c, d and e of this Paragraph shall be required.

PRINTER DRAWINGS




                                                  6
IMAGES OF SIGNS IN PLACE




                           7
               15.    The parties hereto each fully and unconditionally release, acquit and forever

discharge the other, and the other’s affiliates, parent company or companies, subsidiaries and each

of their respective past, present and future agents, representatives, predecessors, successors,

subrogees, assigns, officers, directors, attorneys, employees, partners, former partners, affiliated

companies and subsidiaries of and from all liability, rights, claims, demands, damages, costs,

expenses, actions, causes of action, suits of liability and controversies raised, or that could have

been raised in any proceeding and/or any other potential action that could have been raised since

the beginning of time until the execution of the Amended Order. .

Consented to by Defendants:

S&N Pizzeria, Inc.,


_______________________
By:
Its
Dated:




                                                 8
SO ORDERED.
                          _____________________________________
Dated: January 28, 2020         GREGORY H. WOODS
New York, New York             United States District Judge
